Order entered November           ,2012




                                            In The
                                  Court of [pptals
                           ifth i tria of exas at Pallas
                                     NO. 0~12~0708-CR
                                     No. 0~12~0709-CR

                           JOSE TO~Z~G~ AppeHant

                                              V.

                             T~ STA~ OF TE~, AppeH~

                                          O ER


        The Court ORDERS the State’s brief received on October 10, 2012 filed as of the date of

this order.




                                                     DAVID L. BRIDGES
                                                     JUSTICE